FILE COPY




                          TEXAS COURT OF CRIMINAL APPEALS
                                                Austin, Texas
                                         M A N D A T E
                                   TRIAL COURT NO. 09-01591-CRF-85
                                COURT OF APPEALS NO. 10-12-00064-CR
THE STATE OF TEXAS,
TO THE 85TH DISTRICT COURT OF BRAZOS COUNTY C GREETINGS:
       Before our COURT OF CRIMINAL APPEALS, on NOVEMBER 19, 2014, the cause upon appeal to
review, revise or reverse your Judgment between:
                                       RONALD ANTONIO BONILLA
                                                       VS.
                                           THE STATE OF TEXAS
CCRA NO. PD-1099-13
was determined; and therein our said COURT OF CRIMINAL APPEALS made its order in these words:
       "This cause came on to be heard on the APPELLANT'S Petition for Discretionary Review, and the
same being inspected, it is ORDERED, ADJUDGED AND DECREED by the Court that the Petition for
Discretionary Review be GRANTED.
       The judgment of the Court of Appeals is AFFIRMED, in accordance with the Opinion of this Court,
and that this decision be certified below for observance."
       WHEREFORE, We command you to observe the order of our said COURT OF CRIMINAL
APPEALS in this behalf and in all things to have it duly RECOGNIZED, OBEYED AND EXECUTED.
                   WITNESS, THE HONORABLE SHARON KELLER, Presiding Judge
                               of our said COURT OF CRIMINAL APPEALS,
                              with the Seal thereof annexed, at the City of Austin,
                                  on this day Wednesday, February 11, 2015.




                                            ABEL ACOSTA, Clerk
                                      By: Deana Williamson, Deputy Clerk